

116 S3990 IS: Financial Product Safety Commission Act of 2020
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3990IN THE SENATE OF THE UNITED STATESJune 17, 2020Mrs. Fischer (for herself, Mr. Barrasso, Mr. Cramer, Mr. Sasse, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to make the Bureau of Consumer Financial Protection an independent Financial Product Safety Commission, and for other purposes.1.Short titleThis Act may be cited as the Financial Product Safety Commission Act of 2020.2.Making the Bureau an independent Financial Product Safety CommissionThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—(1)in section 1011—(A)in the heading of such section, by striking BUREAU OF CONSUMER FINANCIAL PROTECTION and inserting Financial Product Safety Commission;(B)in subsection (a)—(i)in the heading of such subsection, by striking Bureau and inserting Commission;(ii)by striking in the Federal Reserve System,;(iii)by striking independent bureau and inserting independent commission;(iv)by striking Bureau of Consumer Financial Protection and inserting Financial Product Safety Commission (hereinafter in this section referred to as the Commission); and(v)by striking Bureau each place such term appears and inserting Commission;(C)by striking subsections (b), (c), and (d);(D)by redesignating subsection (e) as subsection (j);(E)in subsection (j), as so redesignated—(i)by striking , including in cities in which the Federal reserve banks, or branches of such banks, are located,; and(ii)by striking Bureau each place such term appears and inserting Commission; and(F)by inserting after subsection (a) the following new subsections:(b)Authority To prescribe regulationsThe Commission may prescribe such regulations and issue such orders in accordance with this title as the Commission may determine to be necessary for carrying out this title and all other laws within the Commission’s jurisdiction and shall exercise any authorities granted under this title and all other laws within the Commission’s jurisdiction.(c)Composition of the Commission(1)In generalThe Commission shall be composed of 5 members who shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who—(A)are citizens of the United States; and(B)have strong competencies and experiences related to consumer financial products and services.(2)StaggeringThe members of the Commission shall serve staggered terms, which initially shall be established by the President for terms of 1, 2, 3, 4, and 5 years, respectively.(3)Terms(A)In generalEach member of the Commission, including the Chair, shall serve for a term of 5 years.(B)RemovalThe President may remove any member of the Commission for inefficiency, neglect of duty, or malfeasance in office.(C)VacanciesAny member of the Commission appointed to fill a vacancy occurring before the expiration of the term to which that member’s predecessor was appointed (including the Chair) shall be appointed only for the remainder of the term.(D)Continuation of serviceEach member of the Commission may continue to serve after the expiration of the term of office to which that member was appointed until a successor has been appointed by the President and confirmed by the Senate, except that a member may not continue to serve more than 1 year after the date on which that member’s term would otherwise expire.(E)Other employment prohibitedNo member of the Commission shall engage in any other business, vocation, or employment.(d)AffiliationNot more than 3 members of the Commission shall be members of any one political party.(e)Chair of the Commission(1)Initial ChairThe first member and Chair of the Commission shall be the individual serving as Director of the Bureau of Consumer Financial Protection on the day before the date of the enactment of this subsection. Such individual shall serve until the President has appointed all 5 members of the Commission in accordance with subsection (c).(2)Subsequent ChairOf the 5 members appointed in accordance with subsection (c), the President shall appoint 1 member to serve as the subsequent Chair of the Commission.(3)AuthorityThe Chair shall be the principal executive officer of the Commission, and shall exercise all of the executive and administrative functions of the Commission, including with respect to—(A)the appointment and supervision of personnel employed under the Commission (other than personnel employed regularly and full time in the immediate offices of members of the Commission other than the Chair);(B)the distribution of business among personnel appointed and supervised by the Chair and among administrative units of the Commission; and(C)the use and expenditure of funds.(4)LimitationIn carrying out any of the Chair’s functions under the provisions of this subsection the Chair shall be governed by general policies of the Commission and by such regulatory decisions, findings, and determinations as the Commission may by law be authorized to make.(5)Requests or estimates related to appropriationsRequests or estimates for regular, supplemental, or deficiency appropriations on behalf of the Commission may not be submitted by the Chair without the prior approval of the Commission.(f)Initial quorum establishedThe first member and Chair of the Commission described under subsection (e)(1) shall constitute a quorum for the transaction of business until the President has appointed all 5 members of the Commission in accordance with subsection (c). Following such appointment of 5 members, the quorum requirements of subsection (g) shall apply.(g)No impairment by reason of vacanciesNo vacancy in the members of the Commission after the establishment of an initial quorum under subsection (f) shall impair the right of the remaining members of the Commission to exercise all the powers of the Commission. Three members of the Commission shall constitute a quorum for the transaction of business, except that if there are only 3 members serving on the Commission because of vacancies in the Commission, 2 members of the Commission shall constitute a quorum for the transaction of business. If there are only 2 members serving on the Commission because of vacancies in the Commission, 2 members shall constitute a quorum for the 6-month period beginning on the date of the vacancy which caused the number of Commission members to decline to 2.(h)SealThe Commission shall have an official seal.(i)Compensation(1)ChairThe Chair shall receive compensation at the rate prescribed for level I of the Executive Schedule under section 5313 of title 5, United States Code.(2)Other members of the CommissionThe 4 other members of the Commission shall each receive compensation at the rate prescribed for level II of the Executive Schedule under section 5314 of title 5, United States Code.;(2)in section 1012(c), by striking paragraphs (2), (3), (4), and (5); and(3)in section 1014(b), by striking Not fewer than 6 members shall be appointed upon the recommendation of the regional Federal Reserve Bank Presidents, on a rotating basis..3.Deeming of nameAny reference in a law, regulation, document, paper, or other record of the United States to the Bureau of Consumer Financial Protection, except in subsection (e)(1) of section 1011 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491), as added by this Act, shall be deemed a reference to the Financial Product Safety Commission.4.Conforming amendments(a)Consumer Financial Protection Act of 2010(1)In generalExcept as provided under paragraph (2), the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—(A)by striking Director of the Bureau each place such term appears, other than where such term is used to refer to a Director other than the Director of the Bureau of Consumer Financial Protection, and inserting Financial Product Safety Commission;(B)by striking Director each place such term appears and inserting Financial Product Safety Commission, other than where such term is used to refer to a Director other than the Director of the Bureau of Consumer Financial Protection; and(C)in section 1002, by striking paragraph (10).(2)ExceptionsThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—(A)in section 1013(c)(3)—(i)by striking Assistant Director of the Bureau for and inserting Head of the Office of; and(ii)in subparagraph (B), by striking Assistant Director and inserting Head of the Office;(B)in section 1013(g)(2)—(i)by striking Assistant director and inserting Head of the Office; and(ii)by striking an assistant director and inserting a Head of the Office of Financial Protection for Older Americans;(C)in section 1016(a), by striking Director of the Bureau and inserting Chair of the Financial Product Safety Commission; and(D)in section 1066(a), by striking Director of the Bureau is and inserting first member of the Commission is.(b)Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended—(1)in section 111(b)(1)(D), by striking Director and inserting Chair of the Financial Product Safety Commission; and(2)in section 1447, by striking Director of the Bureau each place such term appears and inserting Financial Product Safety Commission.(c)Electronic Fund Transfer ActSection 920(a)(4)(C) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(a)(4)(C)), as added by section 1075(a)(2) of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau of Consumer Financial Protection and inserting Financial Product Safety Commission.(d)Expedited Funds Availability ActThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.), as amended by section 1086 of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau each place such term appears and inserting Financial Product Safety Commission.(e)Federal Deposit Insurance ActSection 2 of the Federal Deposit Insurance Act (12 U.S.C. 1812), as amended by section 336(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by striking Director of the Consumer Financial Protection Bureau each place such term appears and inserting Chair of the Financial Product Safety Commission.(f)Federal Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)), as amended by section 1091 of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Consumer Financial Protection Bureau and inserting Chair of the Financial Product Safety Commission.(g)Financial Literacy and Education Improvement ActSection 513 of the Financial Literacy and Education Improvement Act (20 U.S.C. 9702), as amended by section 1013(d)(5) of the Consumer Financial Protection Act of 2010, is amended by striking Director each place such term appears and inserting Chair of the Financial Product Safety Commission.(h)Home Mortgage Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure Act of 1975, as amended by section 1094(6) of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau of Consumer Financial Protection each place such term appears and inserting Financial Product Safety Commission.(i)Interstate Land Sales Full Disclosure ActThe Interstate Land Sales Full Disclosure Act, as amended by section 1098A of the Consumer Financial Protection Act of 2010, is amended—(1)by amending section 1402(1) to read as follows:(1)Chair means the Chair of the Financial Product Safety Commission;; and(2)in section 1416(a), by striking Director of the Bureau of Consumer Financial Protection and inserting Chair.(j)Real Estate Settlement Procedures Act of 1974Section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604), as amended by section 1450 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended—(1)by striking The Director of the Bureau of Consumer Financial Protection (hereafter in this section referred to as the Director) and inserting The Financial Product Safety Commission; and(2)by striking Director each place such term appears and inserting Financial Product Safety Commission.(k)S.A.F.E. Mortgage Licensing Act of 2008The S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.), as amended by section 1100 of the Consumer Financial Protection Act of 2010, is amended—(1)by striking Director each place such term appears in headings and text, other than where such term is used in the context of the Director of the Office of Thrift Supervision, and inserting Financial Product Safety Commission; and(2)in section 1503, by striking paragraph (10).(l)Title 44, United States CodeSection 3513(c) of title 44, United States Code, as amended by section 1100D(b) of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau and inserting Financial Product Safety Commission.